Case: 13-20256      Document: 00512440117         Page: 1    Date Filed: 11/13/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                      No. 13-20256
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
EUGENIA M. WOODARD,                                                     November 13, 2013
                                                                           Lyle W. Cayce
                                                 Plaintiff-Appellant            Clerk

v.

TEXAS SOUTHERN UNIVERSITY,

                                                 Defendant-Appellee


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 4:13-CV-337


Before DAVIS, SOUTHWICK, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Eugenia M. Woodard, a non-prisoner proceeding pro se, moves for leave
to proceed in forma pauperis (IFP) on appeal. She filed this civil rights action
against Texas Southern University (TSU), alleging that the University
violated her civil rights by requiring her to repeat a course before receiving her
degree. The district court dismissed Woodard’s action with prejudice for lack
of jurisdiction under Eleventh Amendment immunity as argued by TSU in its
motion to dismiss and as time-barred. Denying Woodard’s motion for leave to


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-20256     Document: 00512440117      Page: 2   Date Filed: 11/13/2013


                                  No. 13-20256

proceed IFP on appeal, the district court determined that the appeal was not
taken in good faith. In its order, the district court informed Woodard that she
could challenge the court’s finding under Baugh v. Taylor, 117 F.3d 197, 202
(5th Cir. 1997).
      By moving to proceed IFP, Woodard is challenging the district court’s
certification that her appeal is not taken in good faith. See Baugh, 117 F.3d at
202. Our inquiry into an appellant’s good faith “is limited to whether the
appeal involves legal points arguable on their merits (and therefore not
frivolous).”   Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983) (internal
quotation marks and citation omitted). We may dismiss the appeal under 5th
Circuit Rule 42.2 if it is frivolous. See Baugh, 117 F.3d at 202 n.24; 5th Cir.
R. 42.2.
      Woodard does not challenge the district court’s reasons for dismissing
her complaint or denying her leave to proceed IFP on appeal. Pro se briefs are
afforded liberal construction. Yohey v. Collins, 985 F.2d 222, 225 (5th Cir.
1993). Nevertheless, when an appellant fails to identify any error in the
district court’s analysis, it is the same as if the appellant had not appealed that
issue. Brinkmann v. Dall. Cnty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th
Cir. 1987). Because Woodard has failed to challenge any legal aspect of the
district court’s disposition of the claims raised in her complaint or the
certification that her appeal is not taken in good faith, she has abandoned the
critical issues of her appeal. Id. Thus, the appeal lacks arguable merit and is
therefore frivolous. See Howard, 707 F.2d at 220. Accordingly, Woodard’s
motion for leave to proceed IFP on appeal is DENIED, and her appeal is
DISMISSED as frivolous. See Baugh, 117 F.3d at 202 n.24; 5TH CIR. R. 42.2.




                                        2